TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 14, 2018



                                    NO. 03-18-00098-CV


                                  Chioma Okoro, Appellant

                                               v.

                       Robert Ceresa and Colette Burnette, Appellee


          APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the final order signed by the district court on January 30, 2018. Having

reviewed the record, the Court holds that Chioma Okoro has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.